Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The application contains three independent method claims 1, 13 and 20. The common subject-matter of these claims is a method of forming one or more glass-based structures, the method comprising:
applying at least one of (i) one or more first metallization layers or (ii) one or more first dielectric layers over a glass-based substrate bonded to a carrier to obtain a layered structure bonded to the carrier;
attaching one or more dies layered structure(s);
dispensing an underfill material between the glass-based substrate and the one or more dies to obtain one or more assemblies bonded to the carrier; and
encapsulating the one or more assemblies with a polymeric material to obtain one or more encapsulated assemblies.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there are no generic claims.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The remaining special technical feature in claim 1:
is a step of removing one or more sections of the layered structure such that a plurality of portions of the layered structure remain on the carrier with a space between each of the plurality of portions. The effect of this difference is that "splitting the layered structure into the discrete portions 415 may provide an advantage over other methods because it allows for a complete formation of larger panels of electronics assemblies and/or the electronics assemblies are more complete once separated from the panel, thereby reducing the number of steps necessary for further formation.
The remaining special technical feature in claim 13: 
is a step of filling at least one hole in each of a plurality of individual glass-based substrates bonded to a carrier, wherein each of the plurality of individual glass-based substrates comprises one or more holes therethrough.
The remaining special technical feature in claim 20:
is that the carrier has at least one opening and the glass-based substrate is positioned over the opening and a second side of the glass-based substrate is adjacent the carrier. The effect of this 
These special technical features are different. They are also not corresponding, because the effects achieved by these different features, and accordingly the underlying technical problems (which is to achieve these effects) are also different. Consequently, the special technical features in claims 1, 13 and 20 are neither the same nor corresponding, as required by Rule 13.2 PCT. 
Therefore, there is a lack unity of invention because the groups do not share the same or corresponding technical feature. Hence, the subject-matter in the following groups of claims is not so linked as to form a single general inventive concept: 
GROUP l: Claims 1 -12
Group II: Claims 13-19
Group III: Claims 20-27

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARVIN PAYEN/Primary Examiner, Art Unit 2816